DETAILED ACTION
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the spacer of Melhart are between two plate and thus do not meet the claim limitations, Examiner disagrees. The spacers 25a-d of Melhart are between the plates 23 and 21 but also separate the plate 21 from the analogous upper restraint rails 31/33 (Fig 3) (Fig 2, members 31 and 33 are rails extending transverse to the leg). As there is a separation between the plate 21 and the rails 31 and 33 the limitation is met. 
Applicant argues that the space created between the plate 21 and rails 31/33 is not a clean out channel, Examiner disagrees. There is a clear separation between the plate and the rails, allowing for the passage of equipment (such as cassette 14 in Fig 1), thus would be capable of having water pass there through. The claimed phrase “configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base” is being treated as a functional limitation; that is, that the structure of the channel of the apparatus are capable of having water pass there through.  As set forth in MPEP 2173.05(g). Thus as the space created between the plate 21 and rails 31/33 meets the claims structure, the space meets the functional limitation. Further, as applicant implied in the arguments that the fluid passing through the space between plate 21 and rails 31/33 would not touch both at the same time/simultaneously clean the rail and plate, it is noted that this is not claimed. The channel only needs to allow cleaning fluid to pass through, this cleaning fluid could be collected and used to clean the rails, or the fluid could be used to clean the rails and then the plate, both of which would meet the limitation and met by Melhart. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, removal of other medical equipment there between as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70) is a reasonable motivation for combination. While a specific medical device is not mentioned in the combination, Melhart details the use of an x-ray cassette in the space thus assisting a medical professional with x-raying a patient (col 3 ln 55-60, col 2 ln 60-70). 
In response to applicant's argument that Melhart is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Peterson and Melhart are holding and restraining systems for the ankle thus are in the same field of endeavor, and they both detail the holding of the ankle they reasonably pertinent to the particular problem with which the applicant was concerned (Peterson col 3 ln 5-15)(Melhart col 2 ln 20-30).
In response to applicant's argument that it is unclear how the spacers of Melhart are added to the rails of Peterson, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5799349) in view of Melhart (US 4323080).
With respect to claim 1, Peterson discloses A rail assembly for a knee positioning system (Fig 1, assembly 40 positioned for knee surgery- col 4 ln 30-35), comprising: a base (Fig 1, base 41); and a pair of rails coupled to the base (Fig 1, Fig 8A, pair of rails 47 and 45), each of the rails defining a plurality of positioning slots formed therein (Fig 3, T-shaped slots 51), each of the positioning slots being at least partially aligned with a corresponding positioning slot of the other rail (Fig 8A-8C, col 4 ln 00-10, slots 51 aligned with each other).  
Peterson is silent on a pair of rails removably coupled to the base; at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base.
Melhart teaches an analogous user restraint having rails 31/33 wherein the rails are removably coupled to the base 11 via spacers 25a-d (col 3 ln 60-70, screw system is removable and capable of making a water tight seal); at least one of the rails and the base forming at least one cleanout channel therebetween (Fig 3, channel location between spacers 25a/25b, 25b/25c, and 25c/25d would be capable of being cleaned) that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base (col 3 ln 45-50, metal material would allow for cleaning fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 2, Peterson/Melhart discloses The rail assembly of claim 1, wherein the at least one rail includes a pair of longitudinal end portions in contact with the base (Melhart Fig 3, spacers 25a-d interpreted as part of the rail system 31/23/33, the longitudinal end portions in contact with the base 11, each rail spacer 25a-d interpreted to be a longitudinal end, the system shown to have four thus includes a pair), the at least one cleanout channel extending between the longitudinal end portions (Melhart Fig 3, cleanout channels extends between spacers 25a/25b, 25b/25c, and 25c/25d thus between longitudinal ends portions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order 
With respect to claim 3, Peterson/Melhart discloses The rail assembly of claim 2, wherein the at least one rail does not contact the base other than at the longitudinal end portions (Melhart Fig 3rail system does not touch the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 4, Peterson/Melhart discloses The rail assembly of claim 2, further comprising at least one pair of fasteners, each of the fasteners removably affixing a respective one of the longitudinal end portions to the base (Melhart col 3 ln 60-70, screw system includes a series of fasteners/ screws which affix the longitudinal end portions 25a-d to the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 5, Peterson/Melhart discloses The rail assembly of claim 4, wherein each of the fasteners is configured to compress a surface of its respective longitudinal end portion against the base such that the longitudinal end portions are in liquid-tight engagement with the base (Melhart col 3 ln 60-70, screw system works by compressing the surrounding material, in this case the surfaces of the longitudinal end portions 25a-d, and it capable of making a liquid tight seal due to the structure and surrounding device material- col 3 ln 45-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 6, Peterson/Melhart discloses The rail assembly of claim 2, wherein the at least one rail defines a total rail length (Peterson Fig 1, each rail 45/47 has a total length interpreted as the total longitudinal length of the rail)(Melhart Fig 3 rail system 33/23/31 has a total longitudinal length) and each of the longitudinal end portions defines a respective portion length that is no more than 5% of the total rail length (Melhart Fig 3, the longitudinal ends portions 25a-d reside beneath the rail system 23/33/31 and are removable therefrom, thus the end portions do not take up any portion of the total rail length; if the end portions were removed from the rail system the total rail length would remain the same thus the respective portion length (no matter the size) takes up 0% of the total rail length which is not more than 5%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 7, Peterson/Melhart discloses The rail assembly of claim 1, wherein the at least one cleanout channel comprises a pair of ends (Melhart Fig 1, channel with ends at the end portions 25a-d) and defines a constant height between the pair of ends (Melhart Fig 1, channel with ends at the end portions 25a-d, define a constant height as the height extends between the end portions and allows for the placement of an x-ray cassette between the base 11 and rail system 23/33/31; constant height interpreted as continually occurring or recurring, Merriam-Webster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 8, Peterson/Melhart discloses The rail assembly of claim 1, wherein the rails extend in parallel with each other (Peterson col 3 ln 5-15, parallel rails 45/47).  
With respect to claim 9, Peterson/Melhart discloses The rail assembly of claim 8, wherein each of the positioning slots defines an entrance and a slide portion that is longer than the entrance (Peterson col   
With respect to claim 10, Peterson/Melhart discloses The rail assembly of claim 1, wherein the at least one rail includes a pair of longitudinal end portions each in contact with the base and a middle pad between the longitudinal end portions that is in contact with the base (Melhart Fig 3, each rail spacer 25a and 25d interpreted to be a longitudinal ends, the system shown to have four thus includes a pair, spacers B and C are middle pads), the at least one cleanout channel comprising a first cleanout channel extending between one of the longitudinal end portions and the middle pad and a second cleanout channel extending between the other of the longitudinal end portions and the middle pad (Melhart Fig 3, cleanout channels extends between spacers 25a/25b, 25b/25c, and 25c/25d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 11, Peterson discloses A knee positioning system (Fig 1, assembly 40 positions a knee for surgery- col 4 ln 30-35), comprising: a rail assembly comprising: a base (Fig 1, base 41); and a pair of rails coupled to the base (Fig 1, Fig 8A, pair of rails 47 and 45), each of the rails defining a plurality of positioning slots formed therein (Fig 3, T-shaped slots 51), each of the positioning slots being at least partially aligned WSI0003.US13with a corresponding positioning slot of the other rail (Fig 8A-8C, col 4 ln 00-10, slots 51 aligned with each other); and a boot (Fig 1, boot 70) comprising a leg portion (Fig 1, leg portion 71), a foot portion coupled to the leg portion (Fig 1, foot portion 73 coupled to the leg portion 71), and a positioning pin slidably received in a pair of corresponding positioning slots of the rails (Fig 1, Fig 6, position pin 77/79).  
Peterson is silent on a pair of rails removably coupled to the base; at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base.
Melhart teaches an analogous user restraint having rails 31/33 wherein the rails are removably coupled to the base 11 via spacers 25a-d (col 3 ln 60-70, screw system is removable and capable of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 12, Peterson/Melhart discloses The knee positioning system of claim 11, wherein the at least one rail includes a pair of longitudinal end portions in contact with the base (Melhart Fig 3, spacers 25a-d interpreted as part of the rail system and in contact with the base 11, each rail spacer 25a-d interpreted to be a longitudinal end, the system shown to have four thus includes a pair), the at least one cleanout channel extending between the longitudinal end portions (Melhart Fig 3, cleanout channels extends between spacers 25a/25b, 25b/25c, and 25c/25d thus between longitudinal ends portions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 13, Peterson/Melhart discloses The knee positioning system of claim 12, wherein the at least one rail does not contact the base other than at the longitudinal end portions (Melhart Fig 3rail system does not touch the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 14, Peterson/Melhart discloses The knee positioning system of claim 12, further comprising at least one pair of fasteners, each of the fasteners removably affixing a respective one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 15, Peterson/Melhart discloses The knee positioning system of claim 14, wherein each of the fasteners is configured to compress a surface of its respective longitudinal end portion against the base such that the longitudinal end portions are in liquid-tight engagement with the base (Melhart col 3 ln 60-70, screw system works by compressing the surrounding material, in this case the surfaces of the longitudinal end portions 25a-d, and it capable of making a liquid tight seal due to the structure and surrounding device material- col 3 ln 45-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 16, Peterson/Melhart discloses The knee positioning system of claim 12, wherein the at least one rail defines a total rail length (Peterson Fig 1, each rail 45/47 has a total length interpreted as the total longitudinal length of the rail)(Melhart Fig 3 rail system 33/23/31 has a total longitudinal length) and each of the longitudinal end portions defines a respective portion length that is no more than 5% of the total rail length (Melhart Fig 3, the longitudinal ends portions 25a-d reside beneath the rail system 23/33/31 and are removable therefrom, thus the end portions do not take up any portion of the total rail length; if the end portions were removed from the rail system the total rail length would remain the same thus the respective portion length (no matter the size) takes up 0% of the total rail length which is not more than 5%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order 
With respect to claim 17, Peterson/Melhart discloses The knee positioning system of claim 11, wherein the at least one cleanout channel comprises a pair of ends (Melhart Fig 1, channel with ends at the end portions 25a-d) and defines a constant height between the pair of ends (Melhart Fig 1, channel with ends at the end portions 25a-d, define a constant height as the height extends between the end portions and allows for the placement of an x-ray cassette between the base 11 and rail system 23/33/31; constant height interpreted as occurring continuously over a period of time, Merriam-Webster).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order to allow for the insertion and removal of other medical equipment therebetween as needed furthering the device capabilities and uses (Melhart col 2 ln 60-70).
With respect to claim 18, Peterson/Melhart discloses The knee positioning system of claim 11, wherein the rails extend in parallel with each other (Peterson col 3 ln 5-15, parallel rails 45/47).  
With respect to claim 19, Peterson/Melhart discloses The knee positioning system of claim 18, wherein each of the positioning slots defines an entrance and a slide portion that is longer than the entrance (Peterson col 3 ln 10-15 slots and slide portions make a T-shape, elongated portion interpreted as the slide portion and the smaller portion interpreted as the entrance).  
With respect to claim 20, Peterson/Melhart discloses The knee positioning system of claim 11, wherein the at least one rail includes a pair of longitudinal end portions each in contact with the base and a middle pad between the longitudinal end portions that is in contact with the base (Melhart Fig 3, each rail spacer 25a and 25d interpreted to be a longitudinal ends, the system shown to have four thus includes a pair, spacers B and C are middle pads), the at least one cleanout channel comprising a first cleanout channel extending between one of the longitudinal end portions and the middle pad and a second cleanout channel extending between the other of the longitudinal end portions and the middle pad (Melhart Fig 3, cleanout channels extends between spacers 25a/25b, 25b/25c, and 25c/25d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further have the spacers as taught by Melhart in order .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786